DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lee et al., US 20160095072 A1, teaches a method for calibrating a body presence sensor based on a present physical configuration mode of the mobile computing device, wherein the physical configuration modes include a tent mode, a table mode, and/or a clamshell mode.
Tu et al., US 20150055802 A1, teaches an electronic device includes a microphone, a bias-supply device and a voice-recognition device. The bias-supply device is configured to provide a first bias voltage to serve as an operation voltage of the microphone, when the electronic device is operated in a power-saving mode, such that the microphone transforms a voice signal into a first output signal. The voice-recognition device is configured to receive the first output signal and output a control signal, when the first output signal has a predetermined signal, to enable the electronic device be operated in a normal operation mode and the bias-supply device to provide a second bias voltage that is higher than the first bias voltage to serve as the operation voltage of the microphone, such that the microphone transforms the voice signal into a second output signal and outputs the second signal to a core circuit.
Ku et al., US 20150207925 A1, teaches a method for entering an inactive mode, the electronic device including a display; and one or more processors. The processors may implement the method, which includes detecting an input to the electronic device indicating deactivation of a display of the electronic device or entrance into an inactive mode, detecting whether one or more objects executing one the one or more processors force the one or more processors to remain in an active mode, and when the one or more objects are detected, retrieving information on the one or more objects and display on the display the retrieved information.
The prior art of record does not teach or suggest individually or combination “a mode control unit which, when a tent mode is detected as a state where the first chassis and the second chassis are folded back through the rotation mechanism with a display surface of the display unit and the input unit oriented towards outside of the apparatus, disables permission of transition to a sleeping state in which at least part of system processing is stopped when a display of the display unit is suspended, and enables a voice input function from a normal processing mode to change to a voice input processing mode in which a processing state of the apparatus is maintained” in conjunction with all other limitations of claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187